United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS         March 19, 2004
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-20386
                           Summary Calendar



OSCAR L. SHAW,

                                      Plaintiff-Appellant,

versus

VINCENT BENNETT; MARY MOSELY; CLIFF H. PRESTWOOD;
MITCHELL L. ALLISON; ROBERT R. CHANCE; TIMOTHY MOFFETT;
SALLY PITTMAN; DERICK VAN BUREN; CRAIG B. PRICE; TIMOTHY L.
MASSEY; INTERNAL AFFAIRS DIVISION OF THE TEXAS DEPARTMENT OF
CRIMINAL JUSTICE INSTITUTIONAL DIVISION,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-99-CV-4267
                       --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Oscar L. Shaw, Texas prisoner # 646048, appeals from the

summary judgment dismissal of his 42 U.S.C. § 1983 civil rights

suit for failure to exhaust his administrative remedies, as

required by 28 U.S.C. § 1997e.    On appeal, Shaw contends that the

exhaustion requirement did not apply to all of his claims and


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-20386
                                  -2-

that the district court erred by considering, sua sponte, the

exhaustion issue when addressing and denying Shaw’s motion for

summary judgment.   Shaw also argues that the defendants-appellees

waived the exhaustion “defense” by failing to assert it in their

answer, and that their summary judgment motion based on that

ground should have therefore been denied.   Shaw further asserts

that the district court erred in dismissing his suit with

prejudice.

     Because exhaustion is mandatory under amended 42 U.S.C.

§ 1997e, Shaw was required to exhaust his administrative remedies

for all his claims, including those raised under the Americans

with Disabilities Act, since they involved matters of prison

life.   See Booth v. Churner, 532 U.S. 731, 739 (2001); see also

Clifford v. Gibbs, 298 F.3d 328, 332 (5th Cir. 2002).     Under the

law of this circuit, the district court was permitted to consider

sua sponte the issue of exhaustion when addressing and denying

Shaw’s motion for summary judgment.    Wendell v. Asher, 162 F.3d
887, 889 (5th Cir. 1998).

     Shaw’s waiver-of-exhaustion-defense claim, which he failed

to preserve in the district court, does not survive plain error

review since this court has not specifically identified

exhaustion as an affirmative defense that may be waived.     See

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1417

(5th Cir. 1996) (en banc).    Because Shaw was proceeding in forma

pauperis (IFP) in the district court, the dismissal of the
                            No. 03-20386
                                 -3-

complaint with prejudice for purposes of proceeding IFP was

within the discretion of the district court and will not be

disturbed.    See Underwood v. Wilson, 151 F.3d 292, 293 (5th Cir.

1998).

     Shaw also argues that the district court abused its

discretion in denying his motions for leave to supplement his

complaint, default judgment, discovery, and equitable/injunctive

relief.    Upon review of the record, we find no abuse of

discretion with respect to the district court’s denial of these

motions.    See Griffin v. County Sch. Bd. of Prince Edward County,

377 U.S. 218, 226 (1964); Burns v. Exxon Corp., 158 F.3d 336, 343

(5th Cir. 1998); East v. Scott, 55 F.3d 996, 1002 (5th Cir.

1995); Thomas v. Kippermann, 846 F.2d 1009, 1011 (5th Cir. 1988);

Peaches Entm’t Corp. v. Entm’t Repertoire Assocs., Inc., 62 F.3d
690, 693 (5th Cir. 1995).

     AFFIRMED.